EXHIBIT 10.2


RESTRICTED STOCK AGREEMENT
 
AGREEMENT made the 1st  day of November, 2012, between NATHAN'S FAMOUS, INC., a
Delaware corporation, (hereinafter called the "Company") and HOWARD M. LORBER
(hereinafter called "Grantee").
 
WITNESSETH:
 
WHEREAS, the Company, for the purposes stated therein, has adopted a 2010 Stock
Incentive Plan, as amended, a copy of which is annexed hereto as Exhibit "A"
(hereinafter called the "Plan"); and
 
WHEREAS, in accordance with said Plan the Compensation Committee of the Board of
Directors has determined that Grantee is eligible for and should be granted a
Restricted Stock Award pursuant to said Plan as herein below provided, and
Grantee desires to have such Restricted Stock Award;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
 
1. GRANT OF AWARD. The Company hereby grants to Grantee a Restricted Stock Award
of 50,000 shares of the authorized and unissued Common Stock of the Company,
having a par value of $.01 per share (the "Restricted Shares"), upon and subject
to the following terms and conditions:
 
(a)           The rights to Restricted Shares shall vest only at the following
times and in the following amounts:
 
(i)          Upon the date of this Agreement, the rights to 10,000 Restricted
Shares shall vest in Grantee;
 
(ii)         After the expiration of one (1) year from the date this Agreement,
the rights to an aggregate 20,000 Restricted Shares shall vest in Grantee;
 
(iii)        After the expiration of two (2) years from the date of this
Agreement, the rights to an aggregate 30,000 Restricted Shares shall vest in
Grantee;
 
(iv)       After the expiration of three (3) years from the date of this
Agreement, the rights to an aggregate 40,000 Restricted Shares shall vest in
Grantee; and
 
(v)        After the expiration of four (4) years from the date of this
Agreement, the rights to an aggregate 50,000 Restricted Shares shall vest in
Grantee.
 
(b)           The Restricted Stock Award shall vest in each instance, only
during the continuance of the Grantee's employment or service with the Company
except as set forth in Section 1(c), below.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Upon Grantee's death or Total Disability, the rights to all of the
Restricted Shares shall vest in Grantee, notwithstanding any lack of expiration
of the vesting periods set forth in Section 1(a).
 
(d)           Grantee shall be entitled to any dividend payments or dividend
equivalent payments with respect to the Restricted Shares; provided, that the
right to receive any such payments shall be deferred and shall vest upon the
vesting of the Restricted Shares on which such dividend was paid.
 
(e)           If at any time, the Company or any Subsidiary or Affiliate is
required, under applicable laws and regulations, to withhold, or to make any
deduction for any taxes, or take any other action in connection with a
Restricted Stock Award, the Grantee shall be required to pay to the Company or
such Subsidiary or Affiliate, the amount of any taxes required to be withheld,
or, in lieu thereof, at the option of the Company, the Company or such
Subsidiary or Affiliate may accept Common Stock valued at its Fair Market Value
on the date of payment, to cover the amount required to be withheld.
 
2.             NON-TRANSFERABILITY. The Restricted Stock Award granted under
this Agreement shall not be transferable otherwise than by will or the laws of
descent and distribution or to the extent permitted by the Board or the
Committee.
 
3.             BINDING EFFECT OF THE PLAN. Grantee represents that he has read
and understands the Plan and agrees to be bound by all of the terms and
conditions thereof.
 
4.             CAPITALIZED TERMS. The capitalized terms used herein without
definition are used as defined in the Plan.
 
5.             APPLICABLE LAW. This Agreement and the legal relations among the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and performed therein.
 
6.             CONSENT TO JURISDICTION AND WAIVERS . The parties hereto
irrevocably consent that any legal action or proceeding against any of them
under, arising out of or in any manner relating to, this Agreement or any other
document delivered in connection herewith, may be brought in any court of the
State of New York located within Nassau County or in the United States District
Court for the Eastern District of New York. By the execution and delivery of
this Agreement, the parties expressly and irrevocably consent and submit to the
personal jurisdiction of any of such courts in any such action or proceeding.
The parties further irrevocably consent to the service of any complaint,
summons, notice or other process relating to any such action or proceeding by
delivery thereof to it by hand or by any other manner permitted by law. The
parties hereby expressly and irrevocably waive any claim or defense in any such
action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non convenient or any similar basis.
 
7.             EMPLOYMENT. Nothing herein shall be deemed to create any
employment agreement or guaranty of continued service as an employee, officer or
director of the Company or limit in any way the Company's right to terminate
Grantee's service as an employee, officer or director of the Company at any time
consistent with the certificate of incorporation and by-laws of the Company, if
applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
NATHAN'S FAMOUS, INC.
     
By:
/s/ Eric Gatoff
   
Name:
Eric Gatoff
   
Title:
Chief Executive Officer




         
By:
/s/ Howard M. Lorber
   
Name:
Howard M. Lorber
   
Title:
Grantee






